DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al (2017/0201968).
Regarding claims 27 and 41, Nam discloses a terminal device and a method performed by the terminal device in a new radio system (see UE in figure 3), comprising: receiving, from a network device, information, (see the RF transceiver 310 is capable of receiving the PHY resource configuration in paragraph 0080) and performing, to the network device, a first uplink transmission in first one or more consecutive slots indicated by the information (see performing the at least one of uplink transmission or downlink reception according to the PHY resource configuration in paragraph 0080; "a subframe" and "a time slot" can be used Interchangeably in paragraph 0100; and those subframes/slots correspond to S consecutive subframes/slots for which PDSCH(s) are scheduled for the UE by the DCI in paragraph 0177). 

Regarding claim 29, Nam disclosers wherein the information indicates more than two consecutive slots in a subcarrier spacing (see consecutive slots in paragraph 0177 and a subcarrier spacing in paragraphs 0235, 0237). 
Regarding claims 30 and 42, Nam discloses performing, to the network device, a second uplink transmission in second one or more consecutive slots after predetermined slots or symbols from the first uplink transmission (see the PHY resource configuration further comprises information indicating an existence of a blank interval (predetermined slots or symbols) on boundaries of consecutive slots in paragraph 0085; a data frame/subframe for slices 1 and 2 separated by 660c in figure 6). 
Regarding claims 31 and 43, Nam discloses wherein the predetermined slots or symbols is indicated by the information (see the PHY resource configuration further comprises information indicating an existence of a blank interval (predetermined slots or symbols) on boundaries of consecutive slots in paragraph 0085). 
Regarding claims 32 and 44, Nam discloses wherein the information further indicates there is no transmission in the predetermined slots or symbols (see the PHY resource configuration further comprises information indicating an existence of a blank interval (no transmission) on boundaries of consecutive slots in paragraph 0085).

Regarding claims 34-40, claims 34-40 describe a method performed by a network device that is located at the other end of the communication with the terminal described in claims 27-33. Claims 34-40 are, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472